  Case 1:19-cv-01099-KG-JFR Document 1 Filed 11/25/19 Page
                                                  -r
                                                          -     1 of 3           -:I-,EI) --.
                                                     S i"",ifs iflSTRlCT COUHT
                                                     .rilqfiQu[, ;u:W MEXICO
                                                          19cv1099 KG-JFR
                                                        l5 2019              Nov
 :'Iatrt ror-lDT ) *a+q--- :l-- D ; rjcrcl*La"rt - -
                                                (

                      J
     ^ -:\ tI,r,2 3*-s-aJ.az-ra,{-           rfrtl"CHELL R. ELFERS
   -ul-   "P.hi                       Ce, --\ ir 14aGtFRK--1t"":
    Itr       "   "Ca-*        f\- :Ww
Cu\-L-t\41-r, "C,lDu*k
                          ;l    t-
                          "L:.XUV
                   ^/rt
                   L   4.:,rJL-r \.i
     .*l ertA C n-*.. fi.,rrt) ,t,,,1 -- aL\pt lL?
                                                                 "l**&r-r,o€-t.*"q1^-L
    r   -v1*r^!        q- -Clr----u*.in        t<-f---t"^^.i'W
        .ih)u


>*!L',"c-L( -                  **J*{.        t'c)       tu:ol-l.tp-liir^lcr-a4*TL"bts
n tU-Qs iotr,-')c'I,
                                                    ^           J                    /
                                                                     -.-
         '-I-- b                                           "t    c.:.t c r:,t-   "   Jurrl-/Z-
  *d-     -   g,*1-       a alc &:...11Q j                                           ,Ca(/rn




                   *lM-g^r-*kt:
!zL--[A*)kol
 Lrr,,r-.--.eD-
Ac,ot:t - /o                         e"=L                              i;:---y:<'{'L.'=
 La"ZuanA-b
 "k-*cur^o( q1^s- cra"Ait'Lhaa )sru&
  %i2-r-Ll vr*L>lg,f-ln :-'.-iklts. -r- 1. :ryi.^r,t                             .r,
       Case 1:19-cv-01099-KG-JFR Document 1 Filed 11/25/19 Page 2 of 3




                                                                 rii/
                                                              ;L!),l'l.aLl,LQ   C'/



                                                             )o-laz ar-



M"J-'raI #Jd,u:*   .       !   !.4   Y    L*, nCa-\   u;* frvt7-
                       C   jc,,,     s-   Nl   {14   -YY lc-t,-
                         'tIEi:
                                           J!
,.itt'
t]ti                                                               #
                                                                      t'
'q,t*
                     t!,
                                                                                                                                         t^
                                                                                                                                               i'i@
                                                                                                                            U /s
                                                                                                                       f,
                                                                                                                       )
                                                                  f.       ."r
                                                                                                              T* >- -3 js
                                                                                                               ),/
                                                                                                               q,

                                                                                                                            4        -h,
                                                           r$]
                                                                  rr
                                                                                                              <)
                                                                                                                     J;
Case 1:19-cv-01099-KG-JFR Document 1 Filed 11/25/19 Page 3 of 3




                                                                                                                    +- 1t
                                                                  liJ
                                                                  i
                                                                  .*.1

                                                                            i!
                                                                            ':l'
                                                                            1'ti.'
                                                                            il:l
                                                                            !.\i


                                                                                                                            +{Y
                                                                                                                            |
                                                                                                                                   -/-
                                                                                                                                 oe*
                                                                                                                                           i
                                                                                                                                J.f($
                                                                                                                            rA ,1)
                                                                                                                            v%
                                                                                                                            (J W^7
                                                                                                                                               Le
                                                                                               ..n ata^
                                                                                               . .:f :-j lJ
                                                                                                 ','i   llsHcrltAl
                                                                                            [,!nr   I6 AON
                                                                                                        ., 'jinonglv
                                                                                            l'r:i.:,,:-i.*/l-SOfIlNn
                                                                                     ,..i
                                                                                      i.            .     .33H
                                                                                                                                               re,
                                                                                                                                               .J1
                                                                                                                                               n
                                                                                                                                               l,
                                                                                                                                               ta
